Citation Nr: 1126033	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-17 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service-connected degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1939 to June 1941.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2009, the Board remanded this case for the Veteran to participate in a Travel Board hearing.  Such hearing was conducted in August 2009 before the undersigned Veterans Law Judge, and a transcript of this hearing is associated with the claims file.

In September 2009, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC for further evidentiary development.  The case has now been returned to the Board for further appellate action. 

In its September 2009 decision, the Board also determined that new and material evidence had been submitted to reopen the claim of entitlement to service connection for a right knee disability, and remanded this issue on the merits to the RO via the AMC for further evidentiary development.  Thereafter, in a May 2011 rating decision, the AMC granted service connection for degenerative joint disease of the right knee.  As that decision represents a full grant of benefits sought with regard to the Veteran's right knee disability, such issue is no longer a part of the current appeal.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the current appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify you if further action is required on your part.

REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim for service connection for a right hip disability, to include as secondary to service-connected degenerative joint disease of the right knee.

Pursuant to the Board's September 2009 remand, the Veteran underwent a VA joints examination in August 2010.  The examiner was asked to render an opinion as to whether the Veteran's right hip disorder is caused by or permanently worsened beyond normal progress by his service-connected right knee disorder.

The August 2010 examiner diagnosed the Veteran with degenerative joint disease of the right hip, post total hip replacement.  The examiner opined that such disability is less likely as not (less than 50/50 probability) caused by or a result of the Veteran's right knee condition, noting that the right hip condition started rather suddenly in 1997 without specific trauma, and that this would suggest an acute event rather than a gradual wearing out as would be seen with excess wear due to the right knee disorder.  However, the examiner did not provide the requested opinion with regard to whether the Veteran's right hip disorder is aggravated beyond natural progress by his service-connected right knee disorder.  Therefore, on remand, the claims file should be returned to the August 2010 examiner, if available, in order to obtain this requested opinion.  The Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the August 2010 VA joints examination, if available.  The examiner should once again review the claims file and then render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right hip disorder is aggravated (permanent worsening of the underlying disability beyond natural progress) by his service-connected right knee disorder.  If aggravation is determined, then the examiner should quantify the degree of such aggravation, if possible.  A complete rationale for all opinions expressed should be provided.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

